Order entered May 15, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00387-CV

                           DESIREE DANIELS BROWN, Appellant

                                                 V.

                               ENCOMPASS M.P. LLC, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-00385

                                             ORDER
       Before the Court is appellant’s May 13, 2019 motion to extend time to file brief.

Appellant explains the extension is necessary, in part, because she is attempting to settle her

dispute with appellee. We GRANT the motion and ORDER appellant to file, no later than June

17, 2019, either her opening brief or a status report.


                                                         /s/   BILL WHITEHILL
                                                               JUSTICE